Citation Nr: 0416513	
Decision Date: 06/24/04    Archive Date: 06/30/04

DOCKET NO.  95-36 966	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The veteran served on active duty from April 1966 to March 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1994 decision of the 
Providence, Rhode Island, Regional Office (RO) of the 
Department of Veterans Affairs (VA) which denied entitlement 
to service connection for a psychiatric disorder.


FINDING OF FACT

The preponderance of the evidence is against establishing 
that a psychiatric disorder is attributable to the veteran's 
military service.


CONCLUSION OF LAW

A psychiatric disorder was not incurred in or aggravated by 
military service; and a psychosis may not be presumed to have 
been incurred therein.  38 U.S.C.A. §§ 1110, 1112, 1113, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309, 3.326 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  Following the 
RO's determination of the service connection issue, VA issued 
regulations implementing the VCAA.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2003).

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In this case, VA notified the veteran of the 
information and evidence needed to substantiate and complete 
the claim before and after issuance of the December 1994 
rating decision.  See RO letters dated in July 1994 
("Furnish medical evidence of continuity of diagnosis and 
treatment for ... psychiatric condition from March 18, 1970 to 
the present with particular emphasis on the one year period 
following your discharge from military service."), and in 
November 2000 ("please submit medical evidence, preferably 
in the form of a medical opinion, that you suffer from an 
acquired psychiatric disorder that had its inception while 
you were on active duty.")  VA also notified him that VA 
would obtain all relevant evidence in the custody of a 
Federal department or agency, which VA and private medical 
records had been obtained, and which VA and private medical 
records had had not been obtained.  See RO letters dated in 
May 2000, November 2000, August 2001, and February 2003.  He 
was advised that it was his responsibility to either send 
medical treatment records from his private physicians 
regarding treatment for his claimed disability, or to provide 
properly executed releases so that VA could request the 
records for him.  Id.  VA, in the February 2003 letter and 
the January 2004 supplemental statement of the case, also 
specifically notified the veteran of the VCAA.  Therefore, 
the Board finds that the duty to notify the veteran of the 
necessary evidence needed to substantiate his claim as well 
as whose duty it was to obtain that evidence has been 
fulfilled.

Third, VA has a duty to assist claimants to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  In this case, the veteran's service medical 
records and personnel records are on file and his post-
service VA treatment records have been associated with the 
claims file.  The record also shows VA requested and obtained 
all of his identified private medical records, except those 
reported to have been generated in connection with treatment 
at South Shore Mental Health Clinic in 1978-1979.  As to the 
South Shore Mental Health Clinic records, they notified the 
RO that they did not have records dating back to then due to 
a policy of destroying records after five years.  The veteran 
was notified of this fact in February 2003.  The record also 
shows that the RO obtained the veteran's records from the 
Social Security Administration.  There is no indication that 
other Federal department or agency records exist that should 
be requested.  The veteran was asked to advise VA if there 
were any other information or evidence she considered 
relevant to his claim so that VA could help him by getting 
that evidence.  See, e.g.,  RO letter dated in February 2003.  
He was also advised what evidence VA had requested, and 
notified in the statement of the case and supplemental 
statement of the case as well as in VA correspondence what 
evidence had been received as well as what evidence had not 
been received.  There is no indication that any pertinent 
evidence was not received.  Moreover, the claimant was 
notified of the need for a VA examination, and one was 
accorded him in January 2004.  Therefore, the Board finds 
that all available and identified service, VA, and private 
treatment records have been obtained and there is no 
indication that any other pertinent evidence was not 
received.  VA's duty to assist has been fulfilled. 

Finally, to the extent that VA may have failed to fulfill any 
duty to notify and assist the veteran, including because the 
VCAA notice was not provided in the order required by 
38 U.S.C.A. § 5103(a) because the claim on appeal began 
before the enactment of the VCAA, the Board finds that error 
to be harmless.  In this regard, the veteran could not have 
been informed prior to the December 1994 rating decision what 
the law would require when the VCAA was signed into law 
almost six years later in November 2000.  Further, the 
veteran has since been fully notified and assisted in the 
prosecution of his claim.  Of course, an error is not 
harmless when it "reasonably affect(s) the outcome of the 
case."  ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. 
Cir. 1998); Conway v. Principi, 353 F.3d 1369 (Fed.Cir. Jan. 
7, 2004).  In this case, however, because there is not a 
scintilla of evidence that any failure on the part of VA to 
further comply with the VCAA reasonably affects the outcome 
of this case, the Board finds that any such failure is 
harmless.  While perfection is an aspiration, the failure to 
achieve it in the administrative process, as elsewhere in 
life, does not, absent injury, require a repeat performance.  
Miles v. M/V Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 
1985).

The Claim

The veteran contends that current psychiatric disorder was 
caused by his military service on a Naval vessel during the 
Vietnam War while he was a conscious objector.  It is also 
requested that the veteran be afforded the benefit of the 
doubt. 

The law provides that service connection is warranted where 
the evidence of record establishes that a particular injury 
or disease resulting in disability was incurred in the line 
of duty in the active military service or, if pre-existing 
such service, was aggravated thereby.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  A psychosis, if manifest to a degree of 
10 percent within one year after separation from active duty, 
may be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  
In addition, service connection may also be warranted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

It is the Board's responsibility to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same.  Evans v. West, 
12 Vet. App. 22, 30 (1998).  In so doing, the Board may 
accept one medical opinion and reject others.  Id.  At the 
same time, the Board cannot make its own independent medical 
determinations, and it must have plausible reasons, based 
upon medical evidence in the record, for favoring one medical 
opinion over another.  Rucker v. Brown, 10 Vet. App. 67, 74 
(1997).  Thus, the Board must determine the weight to be 
accorded the various items of evidence in this case based on 
the quality of the evidence and not necessarily on its 
quantity or source.

With the above criteria in mind, the Board notes that the 
record contains voluminous VA, private, and/or Social 
Security Administration records showing complaints and/or 
treatment for a psychiatric disorder beginning in January 
1980.  The veteran's service medical records are devoid of 
any complaints, findings or diagnoses pertaining to a 
psychiatric disorder.  His personnel records do reveal a 
history of drug abuse, and the appellant was not recommended 
for reenlistment.  

The veteran's postservice medical records show a psychiatric 
disorder being variously diagnosed as anxiety, a depressive 
reaction, bipolar disorder; a major depressive disorder; an 
affective disorder; a somatoform pain disorder; a panic 
disorder; an obsessive-compulsive disorder, delirium; an 
adjustment disorder; and poly-drug and alcohol dependence.  

The Board acknowledges that, while the veteran reported that 
his first psychiatric treatment occurred in 1978 at the South 
Shore Mental Health Clinic (eight years after his separation 
from military service), these records are no longer 
available.  Nonetheless, even assuming that the veteran's 
psychiatric disorder dated back to 1978, instead of January 
1980, the post-service record is still negative for 
complaints, diagnoses, or treatment for a psychiatric 
disorder until eight years after service.  Therefore, the 
record on appeal is against finding a continuity of treatment 
for a psychiatric disorder from the time of the veteran's 
separation from military service in March 1970 until the time 
the post-service record shows he was first diagnosed with a 
psychiatric disorder.  38 C.F.R. § 3.303(d).

Notably, the record is devoid of any medical opinion evidence 
linking the veteran's current psychiatric disorders to 
military service.  In fact, the January 2004 VA examiner, 
after a review of the record and an examination of the 
veteran, specifically opined that it was less likely than not 
that his current bipolar disorder, panic disorder, obsessive-
compulsive disorder, and/or poly-drug and alcohol dependence, 
were caused by military service.  This opinion stands 
uncontradicted by any other evidence of record.  The United 
States Court of Appeals for Veterans Claims (Court) has 
stated that VA may only consider independent medical evidence 
to support its findings and is not permitted to base 
decisions on its own unsubstantiated medical conclusions.  
See Colvin v. Derwinski 1 Vet. App. 171, 175 (1991).  

As to the presumptions found at 38 C.F.R. §§ 3.307, 3.309, 
the Board notes that the post service medical evidence does 
not show the veteran being diagnosed with a psychiatric 
disorder until more then one year after his separation from 
military service.  Therefore, the presumptions found at 
38 C.F.R. §§ 3.307, 3.309 are of no help to the veteran.  

As to the veteran's written statements, lay witnesses are 
competent to describe painful experiences and symptoms that 
result therefrom.  Nevertheless, because the appellant is not 
trained in the field of medicine, he is not competent to 
provide a medical diagnosis or nexus evidence linking a 
current disorder to service.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  Therefore, his statements 
are not probative evidence as to the issue on appeal.  
Similarly, as to the medical records that reported that the 
veteran claimed his psychiatric disorder began while in 
military service (see, for example, VA treatment record dated 
in January 1980), the Board is not required to accept 
evidence that is simply information recorded by a medical 
examiner, unenhanced by medical opinion.  LeShore v. Brown, 
8 Vet. App. 406 (1995); Godfrey v. Brown, 8 Vet. App. 113, 
121 (1995).

Accordingly, the Board finds that the preponderance of the 
evidence is against finding that the veteran has a 
psychiatric disorder due to military service.  See Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992) (establishing service 
connection requires finding a relationship between a current 
disability and events in service or an injury or disease 
incurred there).  Thus, entitlement to service connection for 
a psychiatric disorder is denied.  

In reaching this decision, the Board considered the doctrine 
of reasonable doubt; however, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990). 


ORDER

Entitlement to service connection for a psychiatric disorder 
is denied.

	                        
____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



